UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-22951) FundX Investment Trust (Exact name of registrant as specified in charter) 235 Montgomery Street, Suite 1049 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Jason Browne 235 Montgomery Street, Suite 1049 San Francisco, CA 94104 (Name and address of agent for service) (415) 248-8366 Registrant's telephone number, including area code Date of fiscal year end: September30 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. FUNDX UPGRADER FUND SCHEDULE OF INVESTMESTS AT DECEMBER 31, 2014 (UNAUDITED) Shares Value Investment Companies: 100.0% Aggressive Funds: 30.7% Alger Capital Appreciation Institutional Fund $ AMG Managers Brandywine Fund Fidelity OTC Portfolio Harbor Capital Appreciation Fund iShares Nasdaq Biotechnology ETF iShares Transportation Average ETF Ivy Large Cap Growth Fund Janus Global Life Sciences Fund Legg Mason Opportunity Trust Market Vectors Semiconductor ETF Marsico Focus Fund Oakmark Select Fund Powershares Dynamic Pharmaceuticals Portfolio Powershares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund T. Rowe Price Health Sciences Fund, Inc. Total Aggressive Funds Core Funds: 69.3% AllianceBernstein Large-Cap Growth Fund 60 Ariel Fund ClearBridge Value Trust Domini Social Equity Fund Fidelity Growth Strategies Fund Goldman Sachs Capital Growth Fund ^ iShares S&P 100 ETF iShares S&P 500 Growth ETF Janus Contrarian Fund JPMorgan Disciplined Equity Fund Parnassus Endeavor Fund PowerShares S&P 500 Low Volatility Portfolio Vanguard FTSE Social Index Fund ^ Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Investment Companies (Cost $261,956,740) Short-Term Investments: 0.2% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% # Total Short-Term Investments (Cost $668,380) Total Investments: 100.2% (Cost $262,625,120) Liabilities in Excess of Other Assets: (0.2)% ) Net Assets: 100.0% $ # Annualized seven-day yield as of December 31, 2014. ^ A portion of the securities held by the fund are considered to be illiquid.The fair value total of the portion of all such illiquid securities is $4,781,076 (representing 1.7% of net assets). The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX AGGRESSIVE UPGRADER FUND SCHEDULE OF INVESTMESTS AT DECEMBER 31, 2014 (UNAUDITED) Shares Value Investment Companies: 99.9% Aggressive Funds: 99.9% Alger Capital Appreciation Institutional Fund $ AMG Managers Brandywine Fund Fidelity Capital Appreciation Fund Fidelity OTC Portfolio Harbor Capital Appreciation Fund iShares Nasdaq Biotechnology ETF iShares Transportation Average ETF iShares U.S. Technology ETF Ivy Large Cap Growth Fund Janus Global Life Sciences Fund Legg Mason Opportunity Trust Market Vectors Semiconductor ETF Marsico Focus Fund Oakmark Select Fund Powershares Dynamic Pharmaceuticals Portfolio Powershares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund T. Rowe Price Health Sciences Fund, Inc. Total Aggressive Funds Total Investment Companies (Cost $66,699,120) Total Investments: 99.9% (Cost $66,699,120) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX CONSERVATIVE UPGRADER FUND SCHEDULE OF INVESTMESTS AT DECEMBER 31, 2014 (UNAUDITED) Shares Value Investment Companies: 99.9% Core Funds: 60.1% AllianceBernstein Large-Cap Growth Fund $ ClearBridge Value Trust Fidelity Growth Strategies Fund Goldman Sachs Capital Growth Fund iShares S&P 100 ETF iShares S&P 500 Growth ETF JPMorgan Disciplined Equity Fund Parnassus Endeavor Fund PowerShares S&P 500 Low Volatility Portfolio Vanguard FTSE Social Index Fund Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Return Funds: 12.9% Fidelity Real Estate Income Fund Gateway Fund Manning & Napier Fund, Inc. - Pro Blend Conservative Term Series Fund Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 26.9% AMG Managers Intermediate Duration Government Fund DoubleLine Core Fixed Income Fund Fidelity Capital & Income Fund Hartford Strategic Income Fund iShares iBoxx $ Investment Grade Corporate Bond ETF Natixis Loomis Sayles Strategic Income Fund Neuberger Berman Strategic Income Fund PIMCO Foreign Bond Fund PIMCO Income Fund TCW Total Return Bond Fund Vanguard GNMA Fund Total Bond Funds Total Investment Companies (Cost $59,978,257) Total Investments: 99.9% (Cost $59,978,257) Other Assets in Excess of Liabilities: 0.1% Net Assets: 100.0% $ The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX FLEXIBLE INCOME FUND SCHEDULE OF INVESTMESTS AT DECEMBER 31, 2014 (UNAUDITED) Shares Value Investment Companies: 100.0% Intermediate Term Bond Funds: 33.7% AMG Managers Intermediate Duration Government Fund ^ $ Baird Aggregate Bond Fund DoubleLine Core Fixed Income Fund iShares iBoxx $ Investment Grade Corporate Bond ETF Metropolitan West Total Return Bond Fund TCW Total Return Bond Fund Vanguard GNMA Fund Total Intermediate Term Bond Funds Strategic Bond Funds: 17.6% Guggenheim Total Return Bond Fund Hartford Strategic Income Fund Neuberger Berman Strategic Income Fund PIMCO Income Fund Total Strategic Bond Funds High Yield Bond Funds: 8.0% Fidelity Capital & Income Fund Total High Yield Bond Funds World Bond Funds: 5.4% PIMCO Foreign Bond Fund Total World Bond Funds Total Return Funds: 35.3% Fidelity Real Estate Income Fund Gateway Fund Manning & Napier Fund Inc. - Pro Blend Conservative Term Series Fund ^ Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $144,875,408) Total Investments: 100.0% (Cost $144,875,408) Other Assets in Excess of Liabilities: 0.0% Net Assets: 100.0% $ ^ A portion of the securities held by the fund are considered to be illiquid.The fair value total of the portion of all such illiquid securities is $1,133,652 (representing 0.8% of net assets). The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX TACTICAL UPGRADER FUND SCHEDULE OF INVESTMESTS AT DECEMBER 31, 2014 (UNAUDITED) Shares Value Investment Companies: 97.8% Aggressive Funds: 11.0% Janus Global Life Sciences Fund $ Marsico Focus Fund Powershares QQQ Trust Series 1 Total Aggressive Funds Core Funds: 66.2% iShares S&P 100 ETF iShares S&P 500 Growth ETF PowerShares S&P 500 Low Volatility Portfolio Vanguard Growth ETF Vanguard Mega Cap Growth ETF Total Core Funds Total Return Funds: 20.6% Dodge & Cox Balanced Fund Fidelity Balanced Fund Fidelity Puritan Fund Schwab Hedged Equity Fund T. Rowe Price Capital Appreciation Fund Value Line Income & Growth Fund, Inc. Total Total Return Funds Total Investment Companies (Cost $37,287,013) Short-Term Investments: 1.1% Fidelity Institutional Money Market Funds - Government Portfolio, 0.010% # Total Short-Term Investments (Cost $416,691) Contracts (100 shares per contract) Value Purchased Options: 0.6% SPDR S&P rust, Expiration 1/17/15, Strike Price $205, Put Option $ Total Purchased Options (Cost $165,760) Total Investments: 99.5% (Cost $37,869,464) Other Assets in Excess of Liabilities: 0.5% Net Assets: 100.0% $ # Annualized seven-day yield as of December 31, 2014. The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. FUNDX FLEXIBLE TOTAL RETURN FUND^ SCHEDULE OF INVESTMESTS AT DECEMBER 31, 2014 (UNAUDITED) Shares Value Investment Companies: 99.7% Core Funds: 9.9% iShares S&P 500 Growth ETF $ PowerShares S&P 500 Low Volatility Portfolio Vanguard Mega Cap Growth ETF Total Core Funds Total Return Funds: 37.3% Dodge & Cox Balanced Fund Fidelity Balanced Fund Fidelity Puritan Fund Fidelity Real Estate Income Fund James Balanced Golden Rainbow Fund Schwab Hedged Equity Fund Vanguard Wellesley Income Fund Total Total Return Funds Bond Funds: 52.5% AMG Managers Intermediate Duration Government Fund Baird Aggregate Bond Fund DoubleLine Core Fixed Income Fund Eaton Vance Short Duration Strategic Income Fund 11 Fidelity Advisor High Income Advantage Fund Fidelity Capital & Income Fund Hartford Strategic Income Fund iShares iBoxx $ Investment Grade Corporate Bond ETF iShares MBS ETF Natixis Loomis Sayles High Income Fund Neuberger Berman Strategic Income Fund PIMCO Foreign Bond Fund PIMCO Income Fund TCW Total Return Bond Fund Vanguard GNMA Fund Total Bond Funds Total Investment Companies (Cost $12,099,021) Total Investments: 99.7% (Cost $12,099,021) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. ^Effective 1/30/2015, the Fund changed its name from FundX Tactical Total Return Fund to FundX Flexible Total Return Fund. Summary of Fair Value Disclosure December 31, 2014 (Unaudited) The Funds may utilize various methods to measure the fair value of some of their instruments.U.S. GAAP establises a hierachy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014: FundX Upgrader Fund Description Level 1 Level 2 Level 3 Total Investment Companies $ $
